Citation Nr: 1102634	
Decision Date: 01/21/11    Archive Date: 01/26/11

DOCKET NO.  08-37 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUE

Entitlement to special monthly compensation (SMC) based on the 
need for aid and attendance or housebound status.


REPRESENTATION

Appellant represented by:	South Carolina Office of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

K. Curameng, Counsel


INTRODUCTION

The Veteran reportedly had active duty service from October 1966 
to October 1969, and from January 1971 to July 1981. 

This matter came to the Board of Veterans' Appeals (Board) from a 
January 2008 rating decision of a Department of Veterans Affairs 
(VA) Regional Office (RO).  This matter was remanded in May 2010 
for further development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In its May 2010 remand, the Board noted that preliminary review 
of the record revealed that the Veteran's overall health is 
severely impaired.  In addition to his two service-connected 
disabilities (posttraumatic stress disorder (PTSD) with 
generalized anxiety reaction and lumbosacral strain with 
arthritis), it appeared to the Board that the Veteran also 
suffers from severe nonservice-connected disorders, including 
some type of degenerative neurological impairment.

The underlying question in this case is whether the Veteran's two 
service-connected disabilities result in a disability picture 
which meets the legal criteria for special monthly compensation 
based on the need for the regular aid and attendance of another 
person or on the basis of being housebound.  Some of the evidence 
suggests that it is the nonservice-connected disorders which 
leave the Veteran in need of assistance.  However, some items of 
evidence regarding mental status might suggest that the PTSD with 
anxiety is of such severity as to leave the Veteran in need of 
assistance.  Given the facts of this case, the Board remanded the 
claim since further medical clarification was necessary to fully 
assist the Veteran.

In the case of Stegall v. West, 11 Vet. App. 268 (1998), the 
United States Court of Appeals for Veterans Claims (Court) held 
that a remand by the Board imposes upon the Secretary of the VA a 
concomitant duty to ensure compliance with the terms of the 
remand.  It was further held that where the remand orders of the 
Board are not complied with, the Board errs in failing to insure 
compliance.  

The claims file has been returned to the Board without any clear 
documentation as to the directed examinations.  One document 
appears to show that 
VA examinations for the Veteran's PTSD and spine were requested 
in May 2010.  The list shows that the examinations were canceled, 
but subsequent entries appear to show that the examinations were 
requested again and that the examinations are still in open 
status.  Under the circumstances, the case must be returned for 
further action. 

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be scheduled for 
appropriate VA examinations for his PTSD 
and lumbosacral spine disabilities for the 
purpose of ascertaining whether these 
service-connected disabilities leave the 
Veteran in need of assistance of other or 
result in his being housebound.  It is 
imperative that the claims file be made 
available to the examiners for review.  
Examination findings should be reported as 
they pertain to the impact of these 
disabilities on the activities of daily 
living.

The psychiatric examiner should also 
clearly offer an opinion as to whether the 
Veteran's PTSD with generalized anxiety 
requires care or assistance to protect the 
Veteran from the hazards or dangers 
inherent in his daily environment.

2.  After completion of the above, the RO 
should review the expanded record and 
determine if the benefit sought is 
warranted.  Unless the claim is granted in 
fully, the Veteran and his representative 
should be furnished an appropriate 
supplemental statement of the case and be 
afforded an opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


